Citation Nr: 1112812	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-47 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a right fibula fracture.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 2008 to September 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for a left knee disability and for residuals of a right fibula fracture, rated 20 percent and 0 percent respectively.  A November 2009 rating decision, in pertinent part, awarded a temporary total (convalescence) rating for the left knee disability effective from December 9, 2008, and a 10 percent rating for such disability)from February 1, 2009.  In February 2011, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.

The matter of the rating for left knee disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDING OF FACT

At the February 2011 Travel Board hearing (and in written submission) the Veteran requested to withdraw his appeal in the matter of entitlement to a compensable rating for residuals of a right fibula fracture.


CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal in the matter of entitlement to a compensable rating for residuals of a right fibula fracture, the Board does not have jurisdiction to consider such matter.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the Veteran's expressed intent to withdraw the appeal seeking a compensable rating for residuals of a right fibula fracture, there is no reason to belabor the impact of the Veterans Claims Assistance Act of 2000 in this matter.

At the February 2011 Travel Board hearing (including in written submission) the Veteran requested to withdraw his appeal seeking a compensable rating for residuals of a right fibula fracture.  Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511 is subject to a decision by the Secretary.  Under 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202, the Board may dismiss any appeal which fails to allege error of fact or law in the matter before the Board.  Under 38 C.F.R. § 20.204, an appellant may withdraw an appeal at any time prior to the issuance of a final Board decision on the matter.

The Veteran has withdrawn his appeal in the matter of entitlement to a compensable rating for residuals of a right fibula fracture.  Accordingly, there is no allegation of error of fact or law in this matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal in the matter must be dismissed. 


ORDER

As the Board has no jurisdiction in such matter, the appeal seeking a compensable rating for residuals of a right fibula fracture is dismissed without prejudice. 


REMAND

At the February 2011 Travel Board hearing, the Veteran testified that his service-connected left knee disability had increased in severity.  He indicated that his knee "gives out a lot more on me", and also stated that when he stretches his knee or even walks he can hear it popping.  In reviewing the record, it does not appear that the Veteran has had an X-ray of his left knee in order to determine if there is arthritis in the knee.  His most recent (June 2010) VA examination found some limitation of motion due to pain (but insufficient to be compensable under limitation of motion criteria).  In light of the allegations of increasing disability, another examination to determine the current severity of the left knee disability is necessary.

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for the Veteran to be examined by an orthopedist to determine the current severity of his service-connected left knee disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All indicated studies (specifically include ranges of motion and X-ray to determine whether there is arthritis in the knee) should be completed.  All symptoms and functional limitations due to the service-connected left knee disability should be described in detail, and the examiner should explain the rationale for all opinions.

2. The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


